Exhibit 15.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-156686) of our report dated April 28, 2010, with respect to the consolidated financial statements of Sapiens International Corporation N.V., included in this annual report on Form 20-F of Formula Systems (1985) Ltd. for the year ended December 31, 2009. Tel- Aviv, Israel /s/ Kost, Forer, Gabbay & Kaiserer April 28, 2010 KOST, FORER, GABBAY & KAISERER A Member of Ernst & Young Global
